Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-29 are pending and are examined in the instant application. 
Applicant’s Information Disclosure Statement (IDS) filed March 4, 2021 has been considered. A signed copy is attached.
Claim Objections
2. 	Claims 1, 10, 14, 20, 21 and 23 are objected to because of the following:
	In claim 1, a comma should be inserted after “CUP”.
	In claim 10, “vegetative propagation” should be amended to “vegetative propagating” for language consistency.
	In claim 14, there are two adjacent recitations of “the desired trait is”.
In claim 20, “the” should be inserted before “plant”.
In claim 21, “The” should be amended to “A”, It does not appear Applicant intends to limit the claim to any specific fruit.
In claim 23, a comma should be inserted between “plant” and “and storing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4. 	Claims 2, 5-8, 12, 14, 15, 19, 22, 25-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 2, “part thereof” of a flower is not defined. It is unclear whether the “part thereof” refers to art recognized flower parts such as pistil, petal, and stamen, a regenerable cell from the flower, or subcellular material such as a DNA from a pollen. It is suggested “or part thereof” be deleted. For examination purpose, “or part thereof” is interpreted by the Office to be an art-recognized flower part.
	In claim 5, the recitation of “does not differ” is unclear because it is not known what parameters are being compared. All plants differ from each other in some way, even genetically identical plants. It is suggested “in any of the morphological and physiological characteristics” be inserted after “does not differ”.
	In claims 5-7 and 29, it is unclear what is retained in the “derived” product. It is suggested “derived” be amended to “obtained” for clarification.
	Claim 12 lacks antecedence because claim 1 does not recite a “vegetative propagated plant”. Does Applicant mean “The plant of claim 1, wherein said plant is vegetatively propagated”?
	Claims 14, 22 and 26 are not rejected under 35 USC 112(b) with regard to the recitation of “enhanced”. However, it is understood by the Office that “enhanced” is in comparison to a plant not comprising the transgene, mutation or single locus conversion set forth in these claims. However, it remains unclear what “nutritional quality” is desired for enhancement.
In claims 14, 22 and 26, the metes and bounds of yield, size, compactness, dry matter content, firmness, flavor, fruit quality, post-harvest quality, storage properties, color, and ripening are unclear, as they are subjective terms not clearly defined by those skilled in the art, or Applicant does not specify what is desired with regard to these traits. For example, it is not known what “storage properties” are desired, e.g., longer storage period, shorter storage period, storage under certain temperatures, storage in an environment having certain gas mixtures, storage at certain humidity levels, etc. What storage properties is Applicant referring to? Absent a clear recitation as to what “storage properties” Applicant is desired, the metes and bounds of “storage properties” are unclear. It is suggested the traits set forth above be deleted.
	In claim 19, “cell” as set forth in claim 2 is understood to be a regenerable cell. It is unclear whether Applicant intends for the “processed” product” to be limited at least to a regenerable cell. Otherwise, it is suggested “a processed product” be deleted or set forth as an independent claim which may be restricted for examination purposes.	
In claim 25(e), “conversion” should be inserted after “single locus” for proper antecedence.
In claim 26, “conversion” should be inserted after “single locus” for proper antecedence.	
	In claim 29(c), the two recitations of “a subsequent” should be amended to “the subsequent” for proper antecedence, referring to the progeny plant of step (b). 
	In claim 29(d), “/or” should be deleted because both steps are necessary to produce a cucumber plant of the next generation.
	Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 14, 15, 22 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	In addition to being unclear because yield, size, compactness, dry matter content, firmness, flavor, fruit quality, enhanced nutritional quality, post-harvest quality, storage properties, color, and ripening are unclear because they are not defined, or Applicant does not specify what is desired with regard to these traits, as set forth in the 35 USC 112(b) rejection above, these recitations are not enabled for the following reasons. Different genes control different parameters within each trait. Without knowing what is desired with regard to these traits (for example, longer storage period, shorter storage period, storage under certain temperatures, storage in an environment having certain gas mixtures, storage at certain humidity levels, etc.), one skilled in the art cannot make and use the claimed invention without undue experimentation. Moreover, these traits may involve multiple genes, none of which is disclosed. For example, storage properties may be affected by temperature, humidity, thickness of fruit epidermis, fruit sugars, ethylene production, CO2 levels, etc. Thus, absent a recitation of what storage properties are desired, and a disclosure of what gene(s) control the desired storage properties, one skilled in the art cannot make and use the claimed invention without undue experimentation. Increased yield is further not enabled because to date, no gene is known to increase all yields in a plant, including biomass, proteins, oils, DNA, etc. With regard to claims 22 and 26, neither Applicant’s disclosure nor the state of the prior art teaches mutations or single locus conversions for conferring these traits. The structures of the genes to be mutated are undisclosed, and the mutations necessary to obtain these traits are also undisclosed. With regard to single locus conversions, the locations of the genes or their markers are necessary to determine introgression events of the desired genes, however, none is disclosed. It is unpredictable what mutations would confer what traits, or what single locus conversion would produce the desired traits. The state of the prior art does not teach that any mutation in a gene would alter a plant’s trait. While one skilled in the art can readily mutate a gene, further guidance is necessary as to what mutation to make and what trait would result from said mutation. Accordingly, Applicant has not enabled a transgene for conferring undefined traits, and mutations and single locus conversions for conferring these traits as commensurate in scope with the claims without undue experimentation.
7. 	Claims 1, 2, 5, 18, 19 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, “plant part” is defined in paragraph [0049] as including embryo and seed, and thus encompasses F1 generation progeny obtained from crossing NUN 53050 CUP with an unknown parent. NUN 53050 CUP is disclosed as a hybrid [0186], whereby its genome is heterologous at every locus. When NUN 53050 CUP is crossed with an unknown parent, it is unpredictable what genetic material its F1 progenies would inherit. The specification does not disclose a representative number of F1 progenies of the deposited hybrid to allow one skilled in the art to predict the genetic makeup or physiological and morphological characteristics of the claimed F1 progenies. No identifying characteristics are set forth for the F1 progenies. There are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine the genomic structure or morphological and physiological characteristics of the claimed F1 progenies, absent further guidance. Accordingly, the claimed “plant part” and “first generation progeny plant” lack adequate written description. Claims 2 and 19 are included because “cell” encompasses a seed cell. Claim 5 is included because “derived from” encompasses F1 progeny plant material of NUN 53050 CUP and “does not differ” is unclear as set forth in the 35 USC 112(b) above.
	With regard to claims 14, 22 and 26, in addition to being unclear because yield, size, compactness, dry matter content, firmness, flavor, fruit quality, enhanced nutritional quality, post-harvest quality, storage properties, color, and ripening are subjective terms not clearly defined by those skilled in the art, or Applicant does not specify what is desired with regard to these traits, as set forth in the 35 USC 112(b) rejection above, Applicant does not disclose a representative number of genes, mutations or single locus conversions to produce a plant have these traits. For example, there may be genes that increase fruit storage time under certain conditions, however, there is no transgene that confers “storage properties” per se. Applicant does not disclose the structures of the genes for conferring these traits. Moreover, Applicant does not indicate whether these are single gene traits or they require multiple genes acting in concert to produce these traits. It is not known what gene(s) or gene mutation(s) confer the trait of “storage properties”, as storage properties may be affected by temperature, humidity, thickness of fruit epidermis, fruit sugars, ethylene production, CO2 levels, etc. Due to the complexity of these traits, they likely involve multiple genes, rather than a single gene. The state of the art does not teach a gene or a gene mutation for conferring these traits. It is unpredictable which gene(s) or gene mutation(s) would produce these traits. No gene mutation for conferring any of the traits is disclosed. With regard to single locus conversions, neither the location of the gene in the plant genome nor markers of the target gene is disclosed for introgression of the gene to produce the desired trait. Accordingly, the transgenes, single locus conversions and mutations for conferring these traits are not adequately described. It is suggested these traits be deleted.
Conclusion
8.	Claims 3, 4, 9-11, 13, 16, 17, 20, 21, 23 and 24 are objected to for the reasons set forth above, or they depend from an objected or rejected claim. Claims 1, 2, 5-8, 12, 14, 15, 18, 19, 22 and 25-29 are rejected. The closest prior art teaches cucumber variety NUN 55513 CUP which shares at least 23 morphological and physiological characteristics (+/- 10% std. dev.) with Applicant’s NUN 53050 CUP, including predominate usage, habit, flower color, stem form, skin color, fruit neck shape, stem end cross section, spine color, skin luster, parthenocarpically fruit set and resistance to Cladosporium cucumerinum and Podosphaera xanthii (US Pat. No. 10,172,315 (A), Table 1 and col. 12, lns. 4-14). However, at least their main stem length, leaf length, leaf width, petiole length, fruit weight, spine density and tubercles differ. It is understood by the Office that “part” encompasses at least one regenerable cell. It is understood that “seed of cucumber variety NUN 53050 CUP” is the seed as represented by the deposit. Additionally, claims directed to a fruit obtained from a plant of NUN 53050 CUP is understood by the Office to be the NUN 53050 CUP fruit as described in the Tables in Applicant’s disclosure. Otherwise, rejections under 35 USC 101, 112(a) and/or 102/103 may apply.
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T BUI/Primary Examiner, Art Unit 1663       


                                                                                                                                                                 
Request for Information under 37 CFR § 1.105

Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a deposited cucumber variety, but the instant specification is silent about what starting materials and methods were used to produce the plant variety. The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include all of the public or commercial designations / denominations used for the original parental lines and the claimed line(s).  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the instant plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
/Amjad Abraham/Supervisory Patent Examiner, Art Unit 1663